Citation Nr: 0809254	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-42 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to September 
1952, and from November 1955 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VA Regional Office (RO) in Cleveland, Ohio, and a January 
2004 rating decision of the VA Regional Office (RO) in Waco, 
Texas which denied entitlement to the benefit sought.  This 
claim came before the Board in November 2006 and was remanded 
to the RO for further development.  Additional development 
having been completed, this matter has been returned to the 
Board for appellate review.  


FINDING OF FACT

The veteran's PTSD is not shown to manifest occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in May 2002.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or its 
equivalent, in which the representative acknowledged receipt 
of the Statement of the Case.  The Statement of the Case 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
December 2007 the Veteran's representative filed a Post-
Remand Brief in which the veteran argued that he had met the 
criteria for a higher evaluation under Diagnostic Code 9411.  
In the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the increased rating.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

By way of history and explanation, in an August 2002 rating 
decision the RO found the veteran's PTSD to be service 
connected and evaluated the veteran's disability at 10 
percent, effective April 1, 2002.  A January 2004 rating 
decision increased that evaluation to 30 percent, also 
effective from April 1, 2002.  

A review of medical records indicates that the veteran began 
group therapy at a VA hospital in November 2001.  At that 
time the veteran reported nightmares, sleep problems, 
depression, feelings of worthlessness, and flashbacks.  The 
examiner noted that the veteran had been married three times, 
with his current marriage lasting over twenty years.  In 
terms of occupational history, the veteran worked as a bus 
driver for 36 years before retiring in 1999.  

A VA exam was conducted in July 2002.  At that time the 
veteran reported nightmares once a week and intrusive 
thoughts of military service in Korea.  The veteran also 
reported anxiety with racing heartbeat, sweating, and 
shaking.  The examiner offered the opinion that the veteran's 
psychiatric condition had been a source of subjective 
distress but not a source of occupational or industrial 
impairment.  The examiner's diagnosis was mild, chronic post-
traumatic stress disorder.  The veteran's global assessment 
of functioning score (GAF) was said to be 64.  

An additional VA exam in May 2005 noted that the veteran was 
recovering from bypass surgery and has significant depression 
as a result.  The veteran reported nightmares every night and 
sleeplessness, as well as anger and irritability, without any 
outward displays of aggression.  Homicidal or suicidal 
thoughts were denied, and the veteran's GAF was said to be 
55.  

A BVA hearing was held before the undersigned in August 2006.  
At that time the veteran testified to PTSD symptoms including 
panic attacks and nightmares.  Specifically, the veteran 
testified to panic attacks about five or six times a week and 
nightmares once or twice a week.  The veteran reported three 
or four hours of sleep nightly, in addition to avoidance of 
people and crowds, as well as suicidal thoughts.  

The Board also had the opportunity to review the veteran's VA 
treatment records from approximately July 2006 to March 2007.  
During that period, the veteran's diagnosis continued to be 
chronic PTSD with nightmares, anxiety, panic attacks, 
insomnia, and depression.  No current suicidal or homicidal 
ideations were reported.  Eye contact was reported as good, 
as was concentration, memory, and attention span.  The 
veteran's GAF score was consistently reported as being 
between 58 and 61.  

The veteran underwent a VA examination in May of 2007.  At 
that time the veteran reported being afraid of going to sleep 
because of nightmares about Korea.  The examiner noted that 
although the veteran was experiencing anger, he was not 
displaying it, although his spouse did describe him as 
irritable.  By way of history, the veteran stated that he was 
currently retired from work, and had been married for 25 
years.  A suicide attempt took place in 1978 and the veteran 
reported suicidal ideations, with no plan, one year previous.  
On examination, the veteran was found to have a linear flow 
of thought, with fair to poor eye contact and good 
interaction.  Current suicidal ideations or plans were denied 
and the veteran was said to maintain personal hygiene and 
perform activities of personal living.  Immediate, recent, 
and remote memory were intact and no obsessive or ritualistic 
behavior was noted.  The veteran stated he felt depressed, 
irritable, and angry, but had not been physically aggressive 
in many years.  The examiner's diagnosis was chronic PTSD, 
with noted flat affect and poor social functioning.  Current 
global assessment of functioning  (GAF) was 52.  

Under Diagnostic Code 9411, a 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In determining whether the veteran meets the criteria for a 
rating in excess of 30 percent, or higher, evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  The psychiatric symptoms listed in the 
above rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV);  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support an evaluation in 
excess of 30 percent.  Although the veteran does display some 
criteria attributable to a 50 percent rating, the 
preponderance of the evidence presented is more suggestive of 
a 30 percent rating.  Specifically, the evidence does not 
demonstrate occupational impairment, having retired after 
36 years of continuous employment as a bus driver.  The 
evidence does demonstrate some social impairment in the form 
of avoidance behavior, but the Board notes that the veteran 
has also been married for 25 years, evidencing the ability to 
establish effective social relationships.  The record does 
not demonstrate that the veteran has a consistent flattened 
affect;  or circumstantial, circumlocutory, or stereotyped 
speech.  The evidence does not indicate that the veteran is 
experiencing difficulty in understanding complex commands; or 
impairment of short- and long-term memory.  Also, medical 
evidence appears to show no loss of judgment, or impaired 
abstract thinking.  Finally, the veteran's GAF scores have 
consistently been in the 51 to 60 range, generally reflecting 
more moderate, and not severe, symptoms.  

An element of a 50 percent rating for PTSD is the presence of 
panic attacks on a more than weekly basis.  At hearing in 
August 2006 the veteran testified to panic attacks five or 
six times a week.  However, the medical record currently 
before the Board does not show any instances in which near-
daily panic attacks were reported.  The veteran's VA 
examinations and VA medical records do reference anxiety, but 
not at the level of five or six attacks a week  

The lay statements and testimony of the veteran are 
considered to be competent evidence when describing symptoms 
of a disease or disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements regarding the 
severity of the veteran's symptoms must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App 492, 494-95 (1992) (layperson may provide eyewitness 
account of medical symptoms).  Once evidence submitted from a 
lay person is determined to be competent, the Board must then 
determine whether such evidence is also credible.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); (competency is "a legal 
concept determining whether testimony may be heard and 
considered" while credibility is "a factual determination 
going to the probative value of the evidence"). 

The Board also notes that lay evidence does not lack 
credibility simply because there is no confirmatory medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed.Cir.2006).  The lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence, but the mere absence of medical 
evidence does not of itself render the lay evidence not 
credible.  Id.  

In this case, the only evidence before the Board of panic 
attacks that occur more than once a week is the testimony of 
the veteran.  The veteran's medical records and VA 
examinations do not appear to substantiate that assertion.  
If the veteran were, in fact, experiencing panic attacks five 
to six times a week, the Board would expect that the VA 
medical records and VA examinations would make some reference 
to a severe and disabling level of anxiety, and that there 
would be a corresponding decrease in the veteran's GAF scores 
as a result.  However, the veteran's GAF scores have 
consistently remained in the 51 to 60 range, scores which 
generally reflect moderate symptoms including occasional 
panic attacks.  Therefore, although the Board finds that the 
veteran is competent to describe the number of attacks per 
week, the proffered testimony is not credible in this regard.  

As such, the Board concludes that the evidence before the 
Board more closely resembles the 30 percent rating criteria 
found under Diagnostic Code 9411, and does not significantly 
meet the criteria for a 50 percent evaluation, or higher.  
Therefore, an initial evaluation in excess of 30 percent is 
not warranted.  


ORDER

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


